DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2019.

Information Disclosure Statement
The information disclosure statements submitted on 1/29/2021, 10/22/2020, 4/17/2020, 3/25/2020, 2/07/2020, 5/02/2019, 2/28/2019, 10/24/2018, and 8/30/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Arguments
Applicant’s arguments, filed 11/23/2020, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van Hoff (US 20150348580 A1).

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 11-12, 14-16, and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hoff et al. (US 20150348580 A1) (hereinafter Van Hoff).
Regarding claim 1, Van Hoff discloses:
A security camera system, comprising: [See Van Hoff, abstract, ¶ 0030, 0033, discloses a camera array having a plurality of camera modules for generating a panoramic video stream.]
a base unit [See Van Hoff, Fig. 3A illustrates “base unit” (306)] including a plurality of mounting sockets arranged at different elevational and azimuthal directions around the base unit; and [See Van Hoff, ¶ 0118 discloses a camera housing including “apertures” for camera modules to be inserted therein; See Van Hoff, ¶ 0030 discloses that the camera array is part of a “modular” camera system, wherein each camera forms a module of the modular camera system, and that the camera array may be a “flexible” structure in that one is able to remove a particular camera module from the array and to add new camera modules to the array; See Van Hoff Fig. 3A, 3B which illustrates camera modules at various “elevational” and “azimuthal” directions around said base unit.]
sensor modules for attaching to the mounting sockets and for capturing image data, [See Thompson, ¶ 0034, 0036 discloses sockets disposed in varying azimuthal directions around a surveillance camera mount system, and further, that the sockets “afford housings” for camera units by inserting them therein.]
wherein the base unit further comprises a mounting dome, and the mounting sockets are arranged on the mounting dome. [See Van Hoff, ¶ 0030 discloses that the camera array includes multiple camera modules arranged in a sphere, or another geometry; See Van Hoff, Figs. 3A, 3B illustrate the base unit as a mounting dome.]

Regarding claim 2, Van Hoff discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Van Hoff discloses:
wherein the mounting sockets are arranged on the surface of the mounting dome, which is hemispherical. [See Van Hoff, ¶ 0030 discloses the camera array as being a modular camera system – the camera array having a flexible structure to accommodate removing/adding camera 9modules, and assuming a variety of shapes including: a line, cylinder, sphere, or another geometry.  A sphere at least incorporates a hemisphere, and thus it is understood as being within the level of ordinary skill for a camera array to assume a plurality of shapes as evidenced by the teachings of Van Hoff.]

Regarding claim 4, Van Hoff discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Van Hoff discloses:
[See Van Hoff, ¶ 0146-0148 discloses that the camera modules of the camera array may be arranged such that when stitched together, they provide a three hundred and sixty degree view of an environment.]

Regarding claim 5, Van Hoff discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Van Hoff discloses:
wherein a customized field of view of the security camera system is based on how many sensor modules are attached to the base unit. [See Van Hoff, ¶ 0030, 0146-0148, 0152 discloses that the provided base unit is part of a modular camera array, that that the design is “flexible” so as to allow for camera modules to be removed/added.  Particularly, note that Van Hoff accounts for providing sixteen different camera modules, and separately, twenty different camera modules.]

Regarding claim 6, Thompson in view of Pollock discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Van Hoff discloses:
wherein a customized field of view of the security camera system is based on a selection of mounting sockets to which the sensor modules are attached. [See Van Hoff, ¶ 0030, 0146-0148, 0152 discloses a selectable degree of field of view overlap among the cameras installed on the modular camera system.]

Regarding claim 11, this claim recites analogous limitations to claim 1 in the form of “A method” rather than “A system” and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 11 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Van Hoff discloses:
A method of operation of a security camera system, the method comprising:
combining the image data from the different sensor modules based on the elevational and azimuthal directions of the mounting sockets to which the sensor modules are attached. [See Van Hoff, ¶ 0008, 0033, 0080, 0147, 0149 discloses stitching image frames together based on video data to form a panoramic image.] 

Regarding claim 12, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  

Regarding claim 14, this claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.  

Regarding claim 15, this claim recites analogous limitations to claim 5, and is therefore rejected on the same premise.  

Regarding claim 16, this claim recites analogous limitations to claim 6, and is therefore rejected on the same premise.  

Regarding claim 24, Van Hoff discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.

wherein the mounting sockets face radially outward from a center of the hemisphericaly mounting dome at regularly spaced intervals. [See Van Hoff, Figs. 3A, and 3B clearly illustrate the camera module positions as facing “radially outward” from the center of the spherical mounting dome; See Van Hoff, ¶ 0030 discloses the array camera as being a modular camera, and being capable of removing/adding cameras to the array flexibly.]

Regarding claim 25, Van Hoff discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Van Hoff discloses:
wherein the sensor modules are attached to the mounting dome such that their optical axes extend radially from the center of the mounting dome [See Van Hoff, Fig. 3A illustrates each sensor module 302 clearly extending radially outward from the center of a spherical mounting dome.] in different elevational and azimuthal directions corresponding to positions of the different mounting sockets. [See Van Hoff, Fig. 3A illustrates each sensor module provided at different positions around the spherical mounting dome (“elevational” and “azimuthal” positions).]

Regarding claim 26, Van Hoff discloses all the limitations of claim 25, and is analyzed as previously discussed with respect to that claim.
Van Hoff discloses:
wherein the mounting sockets are regions of the surface of the mounting dome defined by raised ridges along perimeters of the mounting sockets and/or depressed regions within the perimeters of the mounting sockets. [See Van Hoff, Fig. 3B illustrates mounting “socket” regions as being “apertures”, and additionally recited in ¶ 0042 as “compartments” forming apertures where camera modules may be inserted.]

Regarding claim 27, Van Hoff discloses all the limitations of claim 26, and is analyzed as previously discussed with respect to that claim.
Van Hoff discloses:
wherein the sensor modules are attached to the mounting dome such that distal exterior surfaces of the sensor modules engage with an exterior surface of the mounting dome within the perimeter of one of the mounting sockets. [See Van Hoff, ¶ 0042 discloses that camera modules are positioned within a camera array in a honey comb pattern where each of the compartments form an aperture where a camera module may be inserted.]

Regarding claim 28, Van Hoff discloses all the limitations of claim 27, and is analyzed as previously discussed with respect to that claim.
Van Hoff discloses:
wherein the distal exterior surfaces of the sensor modules are the same shape as each of the mounting sockets. [See Van Hoff, ¶ 0042, 0118 discloses that a housing includes apertures for camera modules, wherein there is provided a rectangular space allowing for camera modules to be inserted; See Van Hoff, Fig. 6 illustrates a camera module with substantially rectangular shape as to be inserted into the mounting socket.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff in view of Zantos (US 6476856 B1) (hereinafter Zantos).
Regarding claim 3, Van Hoff discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Van Hoff does not appear to explicitly disclose:
further comprising a protective transparent bubble secured over the sensor modules and base unit, 
wherein an interior surface of the transparent bubble pressing against elastic contact rings of the sensor modules prevents movement of the sensor modules. 

further comprising a protective transparent bubble secured over the sensor modules and base unit, [See Zantos, Fig. 7 illustrates a transparent dome placed over the sensor module 550, and base 505; See Zantos, col. 8 lines 36-57 discloses that the dome contains a dome lip which runs along the periphery of the dome 510, and fits on a ledge in the base 505.]
wherein an interior surface of the transparent bubble pressing against elastic contact rings of the sensor modules prevents movement of the sensor modules. [See Zantos, col. 8 lines 36-57 discloses a locking ring 515 securing the dome to the base, and a gasket (routinely and conventionally known to be constituted of rubber) placed between the dome and the base.  Here, the lip of the dome (bubble) is pressing against an “elastic contact ring” (gasket), as fastened with the locking ring 515, so as to secure the sensor module 550, and provide a watertight seal.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Van Hoff to add the teachings of Zantos in order to secure a transparent dome over an imaging device, providing an added benefit of a watertight seal.

Regarding claim 13, this claim recites analogous limitations to claim 3, and is therefore rejected on the same premise.  

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff in view of Yoder et al. (US 20110168783 A1) (hereinafter Yoder).
Regarding claim 7, Van Hoff discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.

wherein unique socket identifications are physically engraved on the surface of each mounting socket. 
However, Yoder discloses:
wherein unique socket identifications are physically engraved on the surface of each mounting socket. [See Yoder, ¶ 0184-0185 0189 discloses a dosimeter sled with sensors each physically engraved with an identification number that can also be reproduced in an RFID tag]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Van Hoff to add the teachings of Yoder in order to provide a robust identification means for a sensor.

Regarding claim 8, Van Hoff in view of Yoder discloses all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Yoder discloses:
wherein the sensor modules include reader modules for detecting the socket identifications engraved on the mounting sockets to which the sensor modules are attached. [See Yoder, ¶ 0184-0185 discloses an engraved identification number associated with a sensor, which is also reproduced in an RFID tag.  Information can be read from RFID tag, such as the corresponding engraved identification number.]
For motivation, see Examiner’s previous rejection of claim 7.

Regarding claim 9, Van Hoff in view of Yoder discloses all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Yoder discloses:
wherein a controller of the base unit translates the socket identifications to elevation and azimuth information associated with the mounting sockets to which the sensor modules are attached. [See Yoder, ¶ 0303 discloses an attached RFID tag reader, which obtains stored information with respect to the RFID tag and relates to various information about the RFID tag.]
For motivation, see Examiner’s previous rejection of claim 7.

Regarding claim 10, Van Hoff in view of Yoder discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Van Hoff discloses:
further comprising a network video distribution system for receiving the image data captured by the sensor modules and the elevation and azimuth information associated with the mounting sockets to which the sensor modules are attached and stitching the image data together using the elevation and azimuth information. [See Van Hoff, ¶ 0008, 0033, 0036, 0078, 0080 discloses communicatively coupling a camera system device to a network and stitching image frames together based on video data to form a panoramic image.]

Regarding claim 17, this claim recites analogous limitations to claim 7, and is therefore rejected on the same premise.  

Regarding claim 18, this claim recites analogous limitations to claim 8, and is therefore rejected on the same premise.  

Regarding claim 19, Van Hoff in view of Yoder discloses all the limitations of claim 18, and is analyzed as previously discussed with respect to that claim.
Van Hoff discloses:
sending the image data and the elevation and azimuth information to a network video distribution system. [See Van Hoff, ¶ 0008, 0033, 0036, 0078, 0080 discloses communicatively coupling a camera system device to a network and stitching image frames together based on video data to form a panoramic image.]
Yoder discloses:
further comprising the base unit translating the socket identifications to elevation and azimuth information associated with the mounting sockets to which the sensor modules are attached and [See Yoder, ¶ 0303 discloses an attached RFID tag reader, which obtains stored information with respect to the RFID tag and relates to various information about the RFID tag.] 
For motivation, see Examiner’s previous rejection of claim 7.

Regarding claim 20, this claim recites analogous limitations to claim 10, and is therefore rejected on the same premise.  

Claims 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff in view of Blum et al. (US 20160182826 A1) (hereinafter Blum).
Regarding claim 29, Thompson in view of Pollock discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Thompson in view of Pollock does not appear to explicitly disclose:

However, Blum discloses:
wherein each of the plurality of mounting sockets comprises an inductive power transmitter, [See Blum, ¶ 0019 discloses a base unit with a transmitter which transmits wireless power – particularly noting that the wireless power transmitter includes a coil having a magnetic core.] and each of the sensor modules comprises an inductive power receiver for receiving power from the inductive power transmitter of the mounting socket to which the sensor module is attached. [See Blum, ¶ 0014, 0019 discloses a camera (or plural cameras) including a receiver inductively coupled to the transmitter to receive power from the base unit while a camera remains a charging distance from the base unit – particularly noting that the receiver includes a receiving coil having a magnetic core; See Blum, ¶ 0052-0054, Figs. 12E, and 13 discloses the implementation of a magnetic guide or “track” (mounting socket) in a base unit, to which a camera is configured to engage.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Van Hoff to add the teachings of Blum in order to provide power wirelessly to one or more electronic devices (Blum, ¶ 0014).

Regarding claim 30, Van Hoff in view of Blum discloses all the limitations of claim 29, and is analyzed as previously discussed with respect to that claim.
Blum discloses:
[See Blum, ¶ 0051-0052, 0053-0054 discloses a camera (sensor module) attached via a guide or “track” (mounting socket), wherein the guide is configured for magnetically attaching a camera to a base unit; See Blum, ¶ 0019 discloses that the power receiver unit of the camera (sensor module) is inductively coupled to a power transmitter unit of the base while the camera remains a “charging distance” (proximity) from the base unit.]
For motivation, see Examiner’s previous rejection of claim 29.

Regarding claim 31, Van Hoff discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Blum discloses:
wherein each of the mounting sockets includes a socket magnetic mount, [See Blum, ¶ 0014, 0051, 0052 discloses a camera (or a plurality of cameras) attached via a guide or “track” (mounting socket), wherein the guide is configured for magnetically attaching a camera to a base unit.] and each of the sensor modules includes a module magnetic mount, and the sensor modules attach to the mounting sockets via the socket magnetic mount and the module magnetic mount, which attract each other. [See Blum, ¶ 0051-0054 discloses that a guide on a camera may be configured for magnetically attaching to a base unit.  The base unit (eyewear, in the recited exemplary embodiment) is noted as being provided with a metallic material so that magnetic attraction of the one or more magnets of the camera unit is made possible.]
For motivation, see Examiner’s previous rejection of claim 29.

Regarding claim 32, Van Hoff discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Van Hoff discloses:
wherein each of the mounting sockets is associated with an identifier, and the identifiers for the mounting sockets to which the sensor modules are attached are used to stitch together the image data. [See Van Hoff, ¶ 0058, 0096 discloses embedding a device identifier (a serial number) in raw video data.  Additionally, that a calibration module identifies a device identifier for each camera module, and which is capable of determining a relative position of each camera module in the camera array (101); See Van Hoff, ¶ 0008, 0033, 0080 discloses stitching image frames together based on video data to form a panoramic image.]

Regarding claim 33, Van Hoff discloses all the limitations of claim 32, and is analyzed as previously discussed with respect to that claim.
Van Hoff discloses:
wherein the base unit translates the identifiers for the mounting sockets to which the sensor modules are attached to elevation and azimuth information for the sensor modules’ fields of view, [See Van Hoff, ¶ 0008 discloses a device identifier and a position of each camera module in a camera array; See Van Hoff, ¶ 0030, 0058, 0096, 0138, 0146 discloses embedding a device identifier (a serial number) in raw video data.  A calibration module identifies a device identifier for each camera module, and which is capable of determining a relative position of each camera module in the camera array (101).  It is noted that the calibration module is capable of performing geometric calibration to correct for variations in camera position/orientation.  In other words, each camera module is identifiable by a geometric position in space (wherein each camera module is configured to point to a different direction/ field of view), and it is recited that a relative position of each camera module in the camera array is discernable therefrom.  As such, it is believed to be within the level of ordinary skill that such geometric position information and relative position information of each sensor module would reasonably encompass azimuthal/elevation information.] which is used to stitch together the image data. [See Van Hoff, ¶ 0008, 0033, 0080 discloses stitching image frames together based on video data to form a panoramic image.]

Regarding claim 34, Van Hoff discloses all the limitations of claim 32, and is analyzed as previously discussed with respect to that claim.
Van Hoff discloses:
wherein sensor modules comprise reader modules for reading the identifiers from the mounting sockets to which the sensor modules are attached, [See Van Hoff, ¶ 0058, 0096 discloses an image signal processor (ISP) embedding device identifier of the camera module in a raw video data; See Van Hoff, Fig. 1 illustrates an aggregation system (131) communicatively coupled to the sensor modules (camera modules), each of the aggregation systems containing “calibration modules”, interpreted as above as reader modules for reading the device identifiers; See Van Hoff, ¶ 0096 discloses a calibration module configured to identify a device identifier for each camera module, and further capable of determining a relative position of each camera module in the camera array (101).] and the sensor modules send the identifiers read from the mounting sockets to the base unit to be used to stitch together the image data. [See Van Hoff, ¶ 0008, 0033, 0080 discloses stitching image frames together based on video data to form a panoramic image.]

Regarding claim 35, this claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 35 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 

A security camera system, comprising: [See Van Hoff, abstract, ¶ 0030, 0033, discloses a camera array having a plurality of camera modules for generating a panoramic video stream.]
a base unit [See Van Hoff, Fig. 3A illustrates “base unit” (306)] including a mounting dome [See Van Hoff, ¶ 0030 discloses that the camera array includes multiple camera modules arranged in a sphere, or another geometry; See Van Hoff, Figs. 3A, 3B illustrate the base unit as a mounting dome.] and a plurality of mounting sockets arranged at different elevational and azimuthal directions around the base unit on the mounting dome, [See Van Hoff, ¶ 0118 discloses a camera housing including “apertures” for camera modules to be inserted therein; See Van Hoff, ¶ 0030 discloses that the camera array is part of a “modular” camera system, wherein each camera forms a module of the modular camera system, and that the camera array may be a “flexible” structure in that one is able to remove a particular camera module from the array and to add new camera modules to the array; See Van Hoff Fig. 3A, 3B which illustrates camera modules at various “elevational” and “azimuthal” directions around said base unit.]
sensor modules for attaching to the mounting sockets and for capturing image data, [See Van Hoff, ¶ 0118 discloses a camera housing including “apertures” for camera modules to be inserted therein.]
wherein each of the mounting sockets is associated with an identifier, and the identifiers for the mounting sockets to which the sensor modules are attached are used to stitch together the image data captured by the sensor modules. [See Van Hoff, ¶ 0058, 0096 discloses embedding a device identifier (a serial number) in raw video data.  Additionally, that a calibration module identifies a device identifier for each camera module, and which is capable of determining a relative position of each camera module in the camera array (101); See Van Hoff, ¶ 0008, 0033, 0080 discloses stitching image frames together based on video data to form a panoramic image.]
Blum discloses:
wherein each of the plurality of mounting sockets includes a socket magnetic mount and an inductive power transmitter; and [See Blum, ¶ 0019 discloses a base unit with a transmitter which transmits wireless power – particularly noting that the wireless power transmitter includes a coil having a magnetic core; See Blum, ¶ 0014, 0019 discloses a camera (or plural cameras) including a receiver inductively coupled to the transmitter to receive power from the base unit while a camera remains a charging distance from the base unit – particularly noting that the receiver includes a receiving coil having a magnetic core; See Blum, ¶ 0052-0054, Figs. 12E, and 13 discloses the implementation of a magnetic guide or “track” (mounting socket) in a base unit, to which a camera is configured to engage.]
wherein each of the sensor modules includes a module magnetic mount for attaching to the socket magnetic mounts and an inductive power receiver for receiving power from the inductive power transmitter of the mounting socket to which the sensor module is attached, [See Blum, ¶ 0019 discloses a base unit with a transmitter which transmits wireless power – particularly noting that the wireless power transmitter includes a coil having a magnetic core; See Blum, ¶ 0014, 0019 discloses a camera (or plural cameras) including a receiver inductively coupled to the transmitter to receive power from the base unit while a camera remains a charging distance from the base unit – particularly noting that the receiver includes a receiving coil having a magnetic core; See Blum, ¶ 0052-0054, Figs. 12E, and 13 discloses the implementation of a magnetic guide or “track” (mounting socket) in a base unit, to which a camera is configured to engage.]
For motivation, see Examiner’s previous rejection of claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140146132 A1			Bagnato; Luigi et al.
US 20050190972 A1			Thomas, Graham Alexander et al.
US 20060017842 A1			Jun; Byung-moon

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486